This office action is in response to Applicant’s amendments/remarks received November 8, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-10 are under consideration.

Priority:  This application is a 371 of PCT/US18/50623, filed September 12, 2018, which claims benefit of provisional application 62/557324, filed September 12, 2017.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 5753616; IDS 02.28.20, previously cited) in view of Tranum et al. (1972 Transfusion 12(3):  168-174; previously cited), Nho et al. (US 5234903; previously cited), and evidenced by Liqui-Cel (Liqui-Cel® Membrane Contactors Operating Procedures 2005:  39 pages; previously cited) and Rausch II (US 5084558; previously cited).
  Rausch et al. disclose a method for producing a stable polymerized hemoglobin-blood substitute that is essentially free of endotoxin, i.e. containing less than 0.5 EU/ml or 0.05 EU/ml endotoxin (at least col. 3 lines 45-47, col. 21 line 20).
Rausch et al. disclose collecting bovine blood in a sanitary manner with at least one anticoagulant, where suitable anticoagulants for blood are classically known in the art (at least col. 4 lines 48-65); discharging the blood solution through in-series prefilters to remove debris 
Tranum et al. disclose CPD is a suitable anticoagulant for red blood cells (at least p. 168).
Nho et al. disclose deoxygenation of Hb may be accomplished through gas-permeable membranes, including propylene membranes, where available membranes include Celgard™ propylene microporous hollow fiber device from Hoechst-Celanese, while supplying with a nitrogen (col. 11 lines 40-65).  Rausch et al. disclose during deoxygenation the Hb solution is recirculated through phase transfer membranes, including propylene hollow fibers, concurrently with a counterflow of an inert gas (e.g. Hoeschst-Celanese) (col. 10 lines 26-46, col. 11 lines 13-
MPEP 2144.04 notes that changing the order and/or selection of any order of performing prior art process steps are obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for manufacturing an endotoxin-free hemoglobin based drug substance comprising the claimed steps of:  collecting bovine blood in a sanitary manner using a suitable collection device, such as a sterile polymeric bag containing a suitable anticoagulant such as CPD; washing the collected bovine blood by diafiltration; lysing the bovine RBCs to produce a hemoglobin (Hb) solution; deoxygenating the Hb solution and filtering the Hb solution to remove large and small cell debris; purifying the deoxygenated Hb solution by chromatography; deoxygenating (or stabilizing) the Hb solution by passing the Hb solution through multiple Liqui-Cel® membranes; maintaining (or stabilizing) the Hb in a low oxygen environment by equilibration in a low oxygen storage buffer by diafiltration through 30,000 Da hollow-fiber ultrafilters or membranes; polymerizing the oxidation-stabilized deoxy-Hb by a cross-linking agent selected from glutaraldehyde; adding a reducing agent selected from sodium borohydride to reduce less stable bonds in the poly(Hb) to form more stable bonds including concurrently diafiltering the poly(Hb) solution to produce a polymerized Hb solution; and diafiltering the stable polymerized Hb (at least instant claim 1).  The motivation to do so is given by the prior art.  In this instance, Rausch et al. reasonably disclose the claimed method steps for manufacturing a stable polymerized Hb product that contains less than 0.5 EU/ml or 0.05 EU/ml endotoxin (at least col. 3 lines 45-47, col. 21 line 20).  It is further disclosed that chromatography elutes Hb that is substantially free of 
Regarding instant claim 2, Rausch et al. disclose the stable polymerized Hb is directed through a prefilter and microfilter, prior to storage; a 0.5 μm or less propylene prefilter and a 0.2 μm sterile filter are acceptable as prefilters and microfilters, respectively (at least col. 17 lines 35-39).  MPEP 2144.04 notes that duplication of parts is obvious.  Therefore, it would have been obvious to optimize the purification process by further including an additional 0.2 μm sterile filtration step to increase purity of the stable polymerized Hb product.
Regarding instant claim 3, Rausch et al. disclose lysis methods include hypotonic lysis (col. 7 lines 5-12), where following lysis the lysed RBCs are ultrafiltered to remove larger cell debris through 100,000 Da filters (col. 7 lines 36-57) and through 30,000 Da filters to remove smaller cell debris (col. 8 lines 41-47).
Regarding instant claim 4, Rausch et al. disclose further deoxygenation through at least two phase transfer membranes concurrently with a 60 lpm nitrogen gas, to oxygen levels below 2 torr (at least col. 11-12).  As noted above, Nho et al. disclose deoxygenation of Hb may be accomplished through gas-permeable membranes, including propylene membranes, where available membranes include Celgard™ propylene microporous hollow fiber device from Hoechst-Celanese, while supplying with a nitrogen pressure at about 5-20 psi (col. 11 lines 40-65), where it is known available gas transfer membranes are Liqui-Cel® membranes containing 
Regarding instant claim 7, Rausch et al. disclose the glutaraldehyde (or cross-linking) agent is in an amount of 29.4 g for each kg of Hb and incorporated with heating at 42° C over a 5 hour period by a static mixer (col. 22 lines 19-37), to reduce the potential of pockets of high concentrations of glutaraldehyde forming.  Therefore, it would have been obvious to one of ordinary skill to initially prepare and mix the glutaraldehyde at 42° C in a temperature controlled container (bag) by routine optimization because this would also create a homogenous mixture of glutaraldehyde to be used for cross-linking Hb at 42° C.
Regarding instant claim 8, Rausch et al. disclose the glutaraldehyde is added through a static mixer at 42° C and recirculating the oxidation-stabilized deoxy-Hb through the static mixer to ensure uniform mixing (col. 22 lines 19-37), where after polymerization the temperature of the poly(Hb) is reduced to a temperature between about 15° C to about 25° C (col. 22 lines 40-43).
Regarding instant claim 9, Rausch et al. disclose the poly(Hb) solution is then concentrated by recirculating the poly(Hb) solution through an ultrafilter to about 85 g/L, where a suitable ultrafilter is a 30,000 Da filter (col. 22 lines 44-48).
Regarding instant claim 10, Rausch et al. disclose addition or incorporation of 0.25 M sodium borohydride solution with the poly(Hb) solution diafiltered in depyrogenated, deoxygenated 12 M sodium borate buffer, having a pH 10.4-10.6, with a 30 kD ultrafilter (at least col. 22 lines 49 to col. 23 lines 3).  It is disclosed that water as used in the method include water-for-injection (WFI) and/or low pyrogen water (LPW) (col. 5 lines 46-53).  It is further In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).      

Claims 1, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch et al. (US 5753616; IDS 02.28.20, previously cited) in view of Tranum et al. (1972 Transfusion 12(3):  168-174; previously cited), Nho et al. (US 5234903; previously cited), evidenced by Liqui-Cel (Liqui-Cel® Membrane Contactors Operating Procedures 2005:  39 pages; previously cited) and Rausch II (US 5084558; previously cited), and further in view of GE Healthcare (GE Healthcare Ion Exchange Chromatography 2006:  8 pages; previously cited).  The teachings of Rausch et al., Tranum et al., Liqui-Cel, and Rausch II, over at least instant claim 1, is noted above.
Rausch et al. disclose suitable media for chromatography of the Hb solution include anion exchange, where suitable anion exchange mediums include silica, agarose (col. 8 lines 55 to col. 9 lines 23).  
GE Healthcare discloses Q Sepharose high performance chromatography have high recovery and reliability with easy scale-up for purifying biomolecules (p. 1).  The Q Sepharose high performance columns have an advanced design and are constructed from borosilicate glass (p. 2) and packed with Q Sepharose Fast Flow (p. 3).  

Regarding instant claim 6, GE Healthcare discloses buffers for ion exchange chromatography include at least Tris buffer and acetic acid (p. 4).  As already noted, Rausch et al. disclose water used in the method include water-for-injection (WFI) and/or low pyrogen water (LPW) (col. 5 lines 46-53).  It is further disclosed that solutions are filtered prior to addition of the blood solution with suitable buffers including 10,000 Da ultrafiltration membranes or hollow fibers (col. 5 lines 54-59).  Therefore, it would have been obvious to arrive at the claimed chromatography buffers and/or conditions by routine optimization.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that while the Office has identified certain elements of the present claims in the cited references, the Office has failed to demonstrate that the prior art discloses each step of the claimed method in the order claimed, which order is asserted to provide remarkable results in terms of producing substantially endotoxin-free hemoglobin based drug substance.  See, e.g., Table 20, which demonstrates that the present methods may be used to acquire hemoglobin based drug substance substantially free of endotoxin contamination.

	Regarding Applicants’ remarks that the claimed order of the steps in the instant method provide remarkable results in producing substantially endotoxin-free hemoglobin (Table 20), the remarks are not persuasive.  As noted above, Rausch et al. reasonably disclose the claimed method steps for manufacturing a stable polymerized Hb product that contains less than 0.5 EU/ml or 0.05 EU/ml endotoxin (at least col. 3 lines 45-47, col. 21 line 20).  It is further disclosed that chromatography elutes Hb that is substantially free of endotoxin, having levels less than 0.01 EU/ml (evidenced by Rausch II col. 21 lines 25-32, line 53).  It is disclosed in the instant specification that the instant endotoxin-free Hb has endotoxin levels less than 0.05 EU/ml (Tables 21-23).  As noted above, Rausch et al. also disclose chromatography of the Hb solution.  Therefore, the steps disclosed in the prior art also produce substantially endotoxin-free hemoglobin, which appears to have the same purity as the hemoglobin of Table 20.  Therefore, Applicants’ remarks regarding remarkable results are not persuasive.
	Applicants assert furthermore, the Office has failed to provide articulated reasoning as to why the skilled person would be motivated to combine the various elements of the cited references to allegedly arrive at the methods as presently claimed. 
	 Applicants’ remarks are not persuasive.  In this instance, the 103 rejections reasonably explain how it would have been obvious to arrive at the claimed method by the teachings of the prior art.  See the 103 rejection above.  
It would have been obvious to arrive at the claimed method for manufacturing an endotoxin-free hemoglobin because the claimed method steps are reasonably disclosed by 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656